Citation Nr: 0506660	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  04-17 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, claimed as post traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to 
November 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a 
psychiatric disability.  He responded by filing a December 
2002 Notice of Disagreement, and was sent a May 2004 
Statement of the Case by the RO.  He then filed a May 2004 VA 
Form 9, perfecting his appeal of this issue.  In October 
2004, the veteran testified in Washington, D.C., before the 
undersigned Veterans Law Judge.  

The veteran also initiated appeals of the RO's October 2002 
denial of service connection for residuals of gunshot wounds 
to the right and left legs, and right hip.  However, in his 
May 2004 VA Form 9, he withdrew his appeals of those issues.  
See 38 C.F.R. § 20.204 (2004).  Therefore, they are no longer 
before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for a psychiatric 
disability.  According to his assertions, he experienced the 
onset of depressive symptoms during military service, which 
resulted in altercations with authority figures and a general 
decline in his military performance.  He was eventually given 
a general discharge from service.  His DD-214 reflects 
separation due to "misconduct - commission of a serious 
offense" but does not otherwise elaborate.  By the veteran's 
account, his episodes of conflict with authority and poor 
performance, indicative of his depression at the time, would 
be reflected within his performance evaluations, personnel 
reports, and similar records.  While the RO has obtained the 
veteran's "Personnel Qualification Record", it has not 
obtained any records of any military judicial proceedings or 
other personnel actions involving the veteran, if such 
records are available.  VA has a statutory duty to assist the 
veteran in obtaining records relevant to a pending claim.  In 
the present case, his service personnel records should be 
obtained to determine if they would substantiate his claim.  
See 38 U.S.C.A. § 5103A (West 2002).  

Therefore, in light of the above, this claim is REMANDED for 
the following additional development:

1.	The RO should contact the National 
Personnel Records Center in St. Louis, 
Missouri, or other appropriate source, and 
request the veteran's service personnel 
records, to include any personnel 
evaluations, reports of judicial action, or 
related administrative actions.  If such 
records are unavailable, this fact should be 
noted for the record.  

2.	Thereafter, the RO should again consider 
the veteran's claim for service connection 
for a psychiatric disability in light of any 
additional evidence added to the record.  If 
the additional evidence of record indicates 
further VA development is warranted, such 
development should be accomplished at this 
time.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and given 
the opportunity to respond thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




